DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Namuduri et al US 2017/0306907.
In Re 1, Namuduri teaches An injection controller that injects fuel from a fuel injection valve, the injection controller (figs 1a-1b) comprising: 
a control unit (80 fig 1a) configured to output an energization instruction signal (75) for 5applying a peak current (1000 fig 2 Amperes with peak of profile 1011, para 26 “peak current”) to the fuel injection valve (10); and 
a current detector configured to detect an electric current flowing in the fuel injection valve (para 29), wherein 

	In Re 2, Namuduri further teaches a reach time detection unit (block 904 fig 9 “t”) configured to detect a reach time of the 15detected current detected by the current detector for reaching a predetermined current threshold (T_p1, block 904 of peak current threshold, paras. 54-55), wherein the control unit corrects the output OFF time based on the reach time and the predetermined current threshold (“switched off” paras 43-54).
	In Re 3, Namuduri further teaches the control unit corrects the output OFF time of the energization instruction time with reference to a reference value (“t” para 55) of the energization instruction time determined based on the reach time (block 910, t =T_p1+T_event, note “t” of 910 unique value separate from “t” of block 904).
	In Re 4, Namuduri further teaches a peak current estimation unit is configured to estimate a peak current estimated value (measured value) based on the reach time of the detected current for reaching the predetermined current threshold (step 918 I_rev = f(t from 904) ) , wherein the control unit corrects the output OFF time of the energization 30instruction signal so that a post-correction integrated current after correction of the energization instruction signal based on the peak current estimated value becomes equal to the integrated current of the ideal current profile (inherent to closed loop proportional integral control  para 54-56).

In Re 6, Namuduri further teaches a peak current estimation unit configured to estimate a peak current estimated value (measured value) based on the plurality of reach times of the detected current for reaching the plurality of current thresholds (step 918 I_rev = f(t from 904)), wherein 10the control unit corrects the output OFF time of the energization instruction signal by calculating a correction time during a period from a reach time when the energization current of the fuel injection valve lastly reaches a current threshold among the plurality of the current thresholds to a subsequent reach time when the energization current of the fuel injection valve reaches the 15peak current estimated value (“switched off” paras 43-54).
In Re 7, Namuduri further teaches a peak current estimation unit configured to estimate a peak current estimated value (measured value) based on the plurality of reach times of the detected current for 20reaching the plurality of current thresholds (step 918 I_rev = f(t from 904)), wherein the control unit corrects the output OFF time of the energization instruction signal so that a post-correction integrated current after correction of the energization instruction signal based on the peak current estimated value becomes equal to the integrated current of the ideal current profile (“switched off” paras 43-54, further para 55 “At block 918 digital proportional integral control is utilized to drive error in a positive peak current to zero”).
In Re 8, Namuduri further teaches the control unit determines whether the energization current of the fuel injection valve has reached the peak current of the ideal current profile (T_p1, block 904 of peak current threshold, paras. 54-55), and switches a correction time of the output OFF time in a 
In Re 9, Namuduri further teaches the control unit determines whether a predetermined time has lapsed 24 / 26from an output of the energization instruction signal (step 904 t=T_p1?”), and switches a correction time of the output OFF time in a stepwise manner (taken as the step of switching off the current making the current ON time shorter) based on a determination result regarding the lapse of the predetermined time (904 is yes no block, see fig 9).
In Re 10, Namuduri further teaches  a boost voltage (para 25) detection unit (fig 2 1010 voltage measured, para 29, 1013, 1014) configured to detect a boost voltage applied to the fuel injection valve at an injection start timing, wherein the control unit compares the boost voltage detected by the boost voltage detection unit at the injection start timing with a boost voltage reference value, 10and performs correction on a condition that the detected boost voltage is lower than the boost voltage reference value or does not perform correction on a condition that the detected boost voltage is equal to or higher than the boost voltage reference value (para 29, closed loop feedback control utilizing boost voltage,33,36,38).
In Re 11-13, claims 11-13 rejected in view of in re 1-3 as taught by Namuduri as described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art on PTO-892 teaches fuel injection control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL C STAUBACH/               Primary Examiner, Art Unit 3747